DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim oC, and the claim also recites melting temperature ranges of 102 to 115 oC and 105 to 115 oC which are narrower statements of the range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Likewise, claim 5 is rendered indefinite because it recites the broad recitation of a molecular weight distribution of 2.0 to 3.5 as well as the narrower molecular weight distribution of 2.0 to 3.0.
Likewise, claim 6 is rendered indefinite because it recites the broad recitation of a density of 0.905 to 0.925 g/cm3 as well as narrower density ranges of 0.906 to 0.922 g/cm3 and 0.910 to 0.920 g/cm3.
Likewise, claim 8 is rendered indefinite because it recites the broad recitation of a concentration of LDPE, EVA, and/or additional LLDPE of up to 50 wt% as well as the narrower concentration range of 10 to 30 wt%.


Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mandare et al. (US 2011/0003129 A1).
	Mandare et al. is directed to a multi-layer film comprising an inner layer formed of a polyethylene copolymer and two exterior layers (paragraph 0004).  The inner layer corresponds to the core layer of the instant claims while the exterior layers correspond to the first and second skin layers.  The film may be used as a stretch hood film (paragraph 0007).  The polyethylene copolymer of the inner layer has a single DSC melting peak (paragraph 0011).  In the embodiment of the examples, the film has a thickness of 4 mil, i.e. about 100 m, (paragraph 0094) and the skin layers constitute a combined total of 40% of the film (last table on page 11).  The polyethylene copolymer of the inner layer has a density of 0.9042 g/cm3 and melt index of 0.79 Dg/min (i.e. 0.79 g/10 min) measured according to ASTM D 1238 at 190 oC under a load 2.16 kg (table on page 4 and paragraph 0038).  The polyethylene copolymer of the inner layer oC and heat of fusion of 105.5 J/g (table at the top of the second column on page 11), indicating a crystallinity of about 36% (i.e. 105.5/292×100 according to Eq 6 in paragraph 0040).  The exterior layers comprise a polymer of ethylene and 1-octene produced in a dual reactor solution process where a constrained geometry catalyst is used in the first reactor and a Ziegler-Natta catalyst is used in the second reactor resulting in a polymer having a melt index of 0.8 g/10 min and a density of 0.912 g/cm3 (paragraph 0036) measured according to ASTM D 1238 at 190 oC under a load 2.16 kg (paragraph 0038).  One of ordinary skill in the art would expect a copolymer of ethylene and 1-octene formed using constrained geometry and Ziegler-Natta catalysts to be LLDPE.  The exterior layers may contain slip agents (paragraph 0095).
	Mandare et al. do not report the crystallization elution fractionation fraction above an elution temperature of 94 oC for their resin used in the external layers.  However, the resin of the exterior layers is described as produced by a dual reactor solution process where a constrained geometry catalyst is used in the first reactor and a Ziegler-Natta catalyst is used in the second reactor (paragraph 0036).  According to the instant specification (see paragraph 029 on page 6), the skin LLDPE may be made by polymerizing ethylene and one or more a-olefin comonomers in the presence of Ziegler-Natta catalysts and/or constrained geometry using the process disclosed in US 5,977,251.  US 5,977,251, like Mandare et al., uses solution polymerization in a two reactor system (e.g. column 3, line 28-column 4, line 13 of US 5,977,251).  Since the LLDPE of Mandare et al. is formed using catalysts taught by the instant invention in a dual reactor solution process akin to that of US 5,977,251, one of ordinary skill in the art would expect the resulting LLDPE to inherently exhibit a crystallization elution fractionation fraction above an elution temperature of 94 oC that satisfies the limitations of claims 1 and 4.
10/I2 of the resulting LLDPE to satisfy the limitations of claims 3, 5, and 9.

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mandare et al. (US 2011/0003129 A1).
	Mandare et al. teach all the limitations of claim 14, as outlined above, except for a permanent deformation of less than 45% as measured by a stretch hooder 60/40 test and less than 50% permanent deformation as measured by a stretch hooder 100/75 test.
	However, the film of Mandare et al. is designed to act as a stretch hood film (paragraph 0007)
	While the film embodied in Examples 1 and 2 exhibit an average permanent deformation of 53.0-53.6% as measured by a stretch hooder 100/75 test and 47.0-47.1 from a stretch hooder 60/40 test (paragraphs 0091-0092 and the table on page 13), the courts have held that a prima facie case of obviousness exists in cases wherein the claimed ranges do not overlap with the prior art but are merely close.  See MPEP 2144.05.  Additionally, since the film of Mandare et al. is designed to be used as a stretch hood film, it would have been obvious to one of ordinary skill in the art to minimize the amount of permanent deformation resulting from stretch hood operations.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mandare et al. (US 2011/0003129 A1) in view of Ohlsson et al. (US 2005/0037219 A1).
	Mandare et al. teach all the limitations of claims 7 and 8, as outlined above, except for the inclusion of up to 50 wt% of LDPE, EVA, or LLDPE in the exterior layers.
	Ohlsson et al. is directed to a stretch hood packaging film (paragraph 0001).  The film comprises a polymeric core and skin layers of LLDPE (paragraphs 0039-0041).  The skin layers may contain less than 20 wt% of high pressure low density polyethylene (i.e. LDPE) to limit the amount of more expensive polymer (paragraph 0053).
	It would have been obvious to one of ordinary skill in the art to add less than 20 wt% of LDPE to the skin layers of Mandare et al. as a means for reducing cost of the stretch hood film.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787